KIRSCH, Chief Judge,
concurring.
I fully concur. While I have concerns about the consent here at issue, the trial court resolved those concerns in favor of the adoptive parents, and we must defer to that court as the finder of fact.
I write separately only to note the anomaly in Indiana law that provides extensive protections for parents whose parental rights are being involuntarily terminated, but that provides almost no protections for parents who are voluntarily terminating their rights through adoption. On the one hand, we provide counsel, notice and hearing, and the full panoply of rights to individuals who have abused or neglected their children; on the other, we provide no protection for the parent who believes she is acting in the best interests of her child in giving the child up for adoption. A homeowner who buys home improvements. through a conditional sales contract has the right to disclosures and the right to rescind the contract within a specified period of time. Shouldn't we provide as much protection to a parent who is giving up her child for adoption as we do to a person buying vinyl siding?